DETAILED ACTION
*** The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
*** This office action is responsive to the application filed September 24, 2019.   Claims 15-16, 18-19 and 21-22 are pending.  Claims 1-14, 17, 20, and 23-25 were cancelled.

Allowable Subject Matter
Claims 15-16, 18-19 and 21-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
Applicant’s amendment submitted January 19, 2022 and convincing remarks thereof have overcome the rejections in the last office action.  The references of record including Aoki (2018/0076163), Lin (6,992,001), Kirby (2019/0131260), Kim (2016/0233187), etc., alone or in combination, do not fairly anticipatively disclose each and every aspect of the claimed bump structure, or fairly make a prima facie obvious case of the claimed bump structure, in combination with other claimed limitations, such as recited in base claim 15, the inclusion comprising a substrate including a set of pads formed on a surface thereof, wherein the pads comprise first conductive material; and a set of bumps each formed on one of the pads, wherein each of the bumps includes a pillarless metallic adhesion layer formed directly on the pad and a bump base formed directly on the metallic adhesion layer, and the bump base is a sintered body of conductive particles comprising second conductive material different from the first conductive material, wherein the pillarless metallic adhesion layer covers an entire top surface of the pad and forms an ion migration short-circuit protection sidewall barrier further covering a side surface of the bump base; and 
As recited in base claim 19, the inclusion of an electronic device comprising a semiconductor device including a set of pads formed on an active surface thereof, wherein the pads comprise first conductive material; and a set of bumps each formed on one of the pads, wherein each of the bumps includes a pillarless metallic adhesion layer formed directly on the pad and a bump base formed directly on the metallic adhesion layer and the bump base is a sintered body of conductive particles comprising second conductive material different from the first conductive material; and circuitry interconnected to the semiconductor device through the set of the bumps, wherein the pillarless metallic adhesion layer covers an entire top surface of the 
					****************
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL M TRINH whose telephone number is (571) 272-1847.  The examiner can normally be reached on M-F 10Am -6:30Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484.  The central fax phone number is (703) 872-9306. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAEL M TRINH/Primary Examiner, Art Unit 2822